United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Harrisburg, PA, Employer
)
___________________________________________ )
N.S., Appellant

Appearances:
Jennifer Raymond, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0914
Issued: April 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2016 appellant, through counsel, filed a timely appeal from an October 19,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 7, 2013 appellant, then a 42-year-old supervisor of customer service, filed
an occupational disease claim (Form CA-2) alleging that she sustained mental stress in the
performance of duty. She indicated that she received an e-mail from a coworker, who threatened
to blow up the employing establishment and kill a supervisor. Appellant explained that after it
was discovered that she had called the inspection service to report the threat, she was then
removed from her position. Additionally, she sent an e-mail alleging that she was involved in an
additional incident. J.C., another supervisor, indicated that he had not seen the e-mail that
appellant was referring to on her claim and that he was unaware of her contacting the inspection
service. He indicated that he became aware that she had used someone else’s e-mail, which was
a violation of the Privacy Act, and that he was investigating the allegations of what had occurred.
J.C. also argued that the e-mail did not appear that day and appellant worked after the e-mail
discovery and never indicated that she feared for her job and life. Appellant indicated that
February 7, 2013 was the date she first realized her mental stress was caused or aggravated by
factors of her federal employment. She stopped work on February 7, 2013.
In a February 8, 2013 report, Dr. Snehal B. Patel, Board-certified in family medicine,
diagnosed anxiety state unspecified and requested that appellant be excused from work for the
period February 7 to March 7, 2013 due to illness.
OWCP received March 5, 27, and 29, 2013 reports from a physician assistant.
In a March 27, 2013 report, Dr. James Harberger, a Board-certified family practitioner,
noted that appellant had a workplace situation in which a senior official threatened to blow up
two employing establishment buildings in a work e-mail and also threatened to kill appellant. He
noted that she was given the e-mail by another supervisor and that afterwards she was harassed
by her supervisor and accused of making a scene in the workroom. Appellant had a panic attack
and was accused of using e-mail illegally. Dr. Harberger opined that her panic attacks were
related to passing by the employing establishment. He diagnosed stress reaction other acute, and
placed her off work. Dr. Harberger continued to treat appellant.
By development letter dated May 9, 2013, OWCP advised appellant that the evidence
submitted in support of her claim was insufficient and requested that she submit additional
supportive factual and medical evidence. Appellant was afforded 30 days to provide the
requested information.
In a March 29, 2013 attending physician’s report (Form CA-20), Dr. Adelle Kutz, a
Board-certified family practitioner, noted the history of injury as anxiety, stress, and panic
attacks. She responded “no” in response to whether there was a preexisting history of concurrent
or preexisting injury or disease or physical impairment. Dr. Kutz checked a box marked “yes” in
response to whether she believed that the condition was caused or aggravated by an employment
activity.
In a May 9, 2013 report, Dr. Harberger diagnosed stress reaction other acute, anxiety
state unspecified, and depressive disorder major recurrent moderate and continued appellant off
work.

2

In an undated narrative statement, received by OWCP on June 10, 2013, appellant
explained that on December 18, 2012, supervisor L.L., sent her to the Hanover facility to help
the postmaster there with issues he was having. While there, another supervisor, A.M., gave her
an e-mail which revealed that L.L. “wanted to blow up the Hanover and Lebanon employing
establishment and that she was also getting ready to ‘f’n kill Linda.’ (This e[-]mail was dated
Feb. 4, 2013).” Appellant explained that postal guidelines required her to report this information
to the employing establishment’s inspection service and she proceeded to notify them of the
threatening e-mail. She indicated that the next day, she discovered that L.L. had found out that
she reported the threatening e-mail. Appellant explained that she was sitting next to A.M. that
day, and overheard his telephone conversation with L.L., who indicated that “if he did n[o]t do
exactly as she told him to do, he’d be delivering mail in Alaska.” Shortly, thereafter, she was
removed from the Hanover facility and all the other projects she was working on, and was
instructed to report back to the York facility. Appellant then informed the York postmaster,
M.B., of what happened. She asserted that she was being retaliated against because she had
called the inspection service to report the threatening e-mail on February 6, 2013, and she sat in
the office for six hours before anyone spoke to her. Appellant was ultimately ordered to
discipline a clerk whom she had never met. She was ordered to inform the employee that if he
missed any more scans he would be fired. Another supervisor, E.F., then arrived to “take
statements” and claimed that appellant had “yelled at him and was very emotionally upset.”
Appellant alleged that it was unusual for both a Postmaster and a Branch Manager to issue the
same orders, multiple times in a short amount of time. She was given three orders from M.B. as
well as five telephone calls from J.C. to simply talk to an employee in regards to a minor
infraction. Appellant noted that tasks were typically assigned by only one superior officer and
usually followed with an e-mail or an in person consult upon the next meeting. She believed that
she “was being set up for discipline” to discount her credibility and to protect L.L. from any ill
effect due to the threatening e-mail.
Appellant explained that the postal inspector, T.G., stated that L.L. was retaliating against
her. She advised that she had received a 14-day suspension due to unauthorized use of postal
property and E.F. was a witness to her panic attack. Appellant noted that E.F. mentioned to J.C.
over the telephone that appellant was crying hysterically and she did not know what to do.
Additionally, in the weeks that followed, M.B. and J.C. proceeded to call appellant in reference
to how she would be disciplined. Appellant alleged that “the simple act of my telephone ringing
would send me into another attack.” She explained that her physician had to place her on a do
not call order, which resulted in her receiving letters demanding that she report to work only to
have them discounted later through her physician’s orders. Appellant also advised that she wrote
her statement with the assistance of her husband as “the memories of what has happened, my
sentences become slurred and it becomes hard to concentrate.” She provided a graph which
revealed that: the branch manager was J.C., the York Postmaster was M.B., and the supervisor
was L.L.
In a June 4, 2013 e-mail, M.B. indicated that he had no direct knowledge of a bomb
threat/e-mail. Regarding harassment, he explained that appellant was supervising in the
downtown station and he received a call that she was screaming at an employee. M.B. indicated
that he instructed E.F. to obtain statements from both the employee and appellant. He explained
that “during this time frame [appellant] sent an e[-]mail from E.F.’s account without
permission.” M.B. noted that, shortly after the incident, appellant informed the employing
3

establishment that she was ill and left the building. He indicated that she had not returned to
work. Furthermore, appellant was disciplined for the unauthorized use of another person’s
e-mail account.
In a letter dated June 18, 2013, P.Y., a human resources manager, controverted the claim
and provided a copy of appellant’s position description and physical requirements. She argued
that appellant was not required to do any more than her normal hours of work in a normal day.
P.Y. also indicated that statements from the postmaster and the supervisor disputing the
allegations made by appellant were attached. She explained that a proposed letter of warning in
lieu of time-off suspension, was issued to appellant on May 1, 2013 for improper conduct. P.Y.
argued that there was no evidence to support that appellant was injured while performing any
duties of her employment. Regarding charges of harassment or improper treatment, she
explained that the employing establishment had not seen, nor was it provided with, factual
evidence from any witnesses to support appellant’s allegations. P.Y. indicated that there was no
evidence to establish that appellant was treated improperly and the mere perception of
harassment was not compensable under FECA.
In a June 6, 2013 statement, J.C. noted that he did not concur with appellant’s allegations.
He did not see the threatening e-mail that she referred to, which she initially believed that created
her condition. J.C. indicated that appellant reported to work and seemed to be herself. He
related that he did not see any differences and she acted as she had in the past. J.C. explained
that he discussed the possibility of appellant having to assist with the rural mail count and having
to work on Saturday and she was not happy about that option. He noted that, after their
discussion, she reported to the downtown location to correct scanning issues they were having
and at no time to his knowledge did she appear to be upset or struggling with the issues that she
raised on her claim form.
OWCP received additional notes from a physician assistant.
By decision dated August 15, 2013, OWCP found that the evidence of record failed to
establish an emotional condition in the performance of duty, as she had not established any
compensable factors of employment.3

3

OWCP noted that appellant reported that she was in fear of being fired due to the disciplinary action brought
against her for unauthorized use of other employee e-mail accounts and for inappropriate behavior in disciplining an
employee. However, it found that the employing establishment acted reasonably in bringing about the disciplinary
action (administration of personnel matters) because the complaints were brought by the affected employees who
demanded action. OWCP found that this incident occurred, but that it was not a compensable factor of employment
because the disciplinary action was not brought against appellant in an erroneous or abusive manner. Regarding her
claim that she was retaliated against by being transferred back to the York employing establishment from the
Hanover employing establishment, OWCP determined that the transfer was made due to a Hanover employee’s
complaint that she wrongfully accessed his e-mail account. As a result, the employing establishment acted
reasonably in carrying out this administrative matter. OWCP found that the incident occurred, but was
noncompensable because the transfer was not made in an erroneous or abusive manner. Regarding appellant’s claim
that she was in fear for her life, the e-mail was not produced and A.M. denied its existence. OWCP found that her
fear was based upon an unsubstantiated fact. It noted that appellant had not produced a copy of the e-mail. OWCP
found that this incident did not occur.

4

OWCP received a July 19, 2013 report from Dr. Preeti M. Murudkar, a Board-certified
family practitioner, diagnosed depressive disorder, major, recurrent moderate, stress reaction
other acute, and anxiety state unspecified. Dr. Murudkar indicated that appellant was terrified to
return to work and placed her off work.
OWCP also continued to receive reports from physician assistants.
On March 4, 2014 OWCP received e-mail correspondence dated November 26, 2012
between appellant and A.F., regarding appellant’s responsibilities related to having the mail
delivered in a timely manner.
In an undated work capacity evaluation (OWCP-5a), Dr. John R. Stevens, a licensed
clinical psychologist, indicated that appellant’s inability to work was due to anxiety attacks and
post-traumatic stress syndrome as a direct result of the incident described in the performance of
her duties. He explained that she felt threatened by her current supervisors and unsafe, which
caused her to experience symptoms of anxiety, depression, and panic attacks. Dr. Stevens
explained that appellant feared for her safety, as the senior operations manager threatened to
“blow up” certain offices and to “f***ing kill” one of the supervisors under her jurisdiction.
On March 4, 2014 appellant, though counsel, requested reconsideration. Counsel argued
that she had a compensable claim as her condition was related to her regular or specially
assigned duties. She noted that appellant suffered retaliation after reporting L.L.’s e-mail, along
with overwork. Counsel also argued that the medical evidence supported that her condition was
work related. On March 4, 2014 OWCP received a February 28, 2014 affidavit from appellant,
wherein she denied that she yelled at the clerk. She also indicated that she was forced to work
overtime for months and months and to do the work of more than one person.
A copy of a January 8, 2013 e-mail exchange between L.L. and A.M. was received by
OWCP. In the e-mail exchange, L.L. indicated that she wished to blow up the Hanover and
Lebanon facilities. A.M. responded, “[t]hat hurts. What about my PDI.” L.L. replied, “Trying,
but think I am getting the flu and can barely get my all clear done” and “Working on it ready to
kill f ‘n’ Linda.”
OWCP also received e-mail correspondence from A.F., the manager of operations,
discussing workload issues and supervisory issues. In a November 24, 2013 e-mail chain,
between appellant and A.F., they were discussing supervisory issues and assistance. A.F.
indicated that she did not look for assistance and was blaming others for her failure of her office
to complete their duties and being out past 6.00 p.m. He also indicated that appellant was
informed in advance of the schedule and the other offices secured assistance by making personal
telephone calls and copying him on the e-mail conversations. A.F. indicated that he had not
received any such messaging or correspondence from her. He denied that he was asking
appellant to deliver mail. A.F. indicated “I am asking you to stop making excuses, stop whining,
and simply manage better. POT and carriers out past 1800 are not acceptable. This has become
the norm for you and I need you to turn it around.” Appellant responded that she would not be
speaking with him again as she did not wish to be spoken to in such a manner.

5

OWCP received reports dated October 17, 2013 and February 20, 2014 from Dr. Stevens.
Dr. Stevens indicated that appellant was traumatized by A.M. accusing her of accessing his
e-mail illegally, despite asking her to look at the e-mail, and subsequently denying the existence
of an e-mail.
In a letter dated June 20, 2014, M.B. addressed appellant’s allegation that she felt isolated
and that he deliberately left her waiting for four and a half hours until he called her. He
explained that in reality, upon her return to York, he did not have time to assign her specific
duties and she was instructed to report to the York facility and familiarize herself with the
delivery operation by speaking with the supervisors managing the delivery operation and he
would contact her later in the morning with more specific instructions. M.B. argued that
“contrary to [appellant’s] claim, she was not isolated.” He noted that appellant spent time in the
delivery unit and the customer service support office. M.B. advised that, later in the morning, he
requested that she report to the downtown station and investigate why they were having issues
with finalizing mail. He noted that he also requested that appellant address an issue with an
employee who had failed to scan a barcode. M.B. explained that her position as supervisor of
customer service operation required that she was in the employee’s direct report. He noted that
appellant was his and J.C.’s subordinate, and they were merely asking her to address a
performance issue that she was assigned to supervise. M.B. explained that her not knowing the
employee was immaterial, as it did not relieve her of her responsibility to assess an employee’s
performance or provide direction. He related that, on occasion, all supervisors were required to
address employees that were not known to them as a result of the employees being new.
Furthermore, M.B. advised that appellant was not instructed how to address his performance. He
explained that her position was a level 17 supervisor of customer service and noted her hours and
days could fluctuate to meet the needs of the operation/postal installation. M.B. also indicated
that the individual appellant disciplined filed a complaint against her and then appellant filed her
claim. He also noted that she also utilized the computer of E.F., and finished typing an e-mail as
if she were E.F. without authorization and had engaged in a similar actions at the Hanover
location. M.B. indicated that appellant was given a proposed letter of warning in lieu of a
suspension for engaging in confrontations with craft employees. He explained that she used
another person’s e-mail a second time and disrespected the work force a second time and there
was no option other than a letter of warning in lieu of suspension.
M.B. also explained that he had no knowledge of appellant’s allegations that she was
physically attacked on two occasions when she worked in the York location. He indicated that
J.C. was the supervisor of the York location since 2000 and J.C. was not aware of an incident
where she was physically attacked. Furthermore, despite inquiring amongst several people, no
one could recall a physical attack happening with regard to appellant. M.B. indicated that she
left work on February 5, 2013 on emergency placement following her unauthorized use of E.F.’s
e-mail. He advised that J.C. contacted appellant and requested that she return to work, but she
had not returned. M.B. explained that he believed that her claim was filed when she believed
that she was going to be disciplined for her behavior earlier in the day regarding the incident
involving her unauthorized use of another’s e-mail. He provided e-mails pertaining to a
predisciplinary interview on December 18, 2013 in which appellant indicated that she was
unaware that she was using profanity towards customers and employees. M.B. also provided a
June 27, 2014 e-mail, from A.F., who confirmed that there was no information to support over
work. He also noted that appellant was removed from her OIC detail because of improper
6

conduct due to using inappropriate language, grabbing carriers, and a lack of dignity and respect
as a manager.
By decision dated August 7, 2014, OWCP denied modification of its prior decision.
In a letter dated July 21, 2015, appellant, through counsel, again requested
reconsideration. Counsel argued that appellant had established her claim including the allegation
of overwork. She also noted that appellant was providing a statement from her coworker, J.M.,
who would support her allegation that appellant was attacked at the York location. Counsel
explained that they would focus on two factors of appellant’s employment to support her claim
for an emotional condition, namely overwork/job functions and the aftermath of the physical
attack on appellant at the employing establishment’s York facility. She argued that it was
verified and undisputed that an attack had occurred. Counsel also noted that appellant
experienced extreme stress as a result of overwork, especially during the time frame from
November 2011 to January 2013. She also argued that A.F.’s response to deny that she was
overworked was “irrelevant and prejudicial discourse.” Counsel argued that appellant was
required to work 10 to 12 hours a day, 6 days a week from September 2012 to
November 29, 2012. She explained that appellant had two clerks in her office and one was out
for a back injury and the other was out for a majority of the time, leaving her without the
necessary personnel. Counsel indicated that appellant was accused of whining by A.F. and
ignored her requests for help. Furthermore, she argued that OWCP erred by not taking into
consideration her assertions. M.B. argued that appellant’s requests for assistance were ignored.
She further argued that appellant felt insulted and this further attributed to her emotional
condition. As such, counsel argued that the medical evidence was sufficient to establish
appellant’s claim, or in the alternate, sufficient to have the case remanded for further
development.
In an August 21, 2014 statement, J.M. indicated that she remembered appellant being
attacked when the York city carriers occupied the downtown location. She explained that they
were informed to use the buddy system when exiting the building and walking to their vehicles.
In a July 7, 2015 statement, another coworker, whose signature is illegible, recalled that
appellant was attacked while outside the York location. She did not recall the dates, however.
By decision October 19, 2015, OWCP denied modification of its August 7, 2014
decision. It accepted as factual that appellant was attacked while working at the York location.
However, it was not a compensable factor of employment because no one was able to recall a
specific date, time, location, witnesses, or more importantly, why she was attacked and if it
stemmed from her work. Regarding overwork and appellant’s requests for assistance being
ignored, OWCP explained that the issue was addressed in the previous reconsideration decision
and it would not be addressed further.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every illness that is somehow
related to an employee’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the concept or coverage
of workers’ compensation. Where the disability results from an employee’s emotional reaction

7

to his regular or specifically assigned duties or to a requirement imposed by the employment, the
disability comes within the coverage of FECA.4 On the other hand the disability is not covered
where it results from such factors as an employee’s fear of a reduction-in-force or his or her
frustration from not being permitted to work in a particular environment or to hold a particular
position.5
To establish a claim for an emotional condition in the performance of duty, an employee
must submit the following: (1) medical evidence establishing that he or she has an emotional or
psychiatric disorder; (2) factual evidence identifying employment factors or incidents alleged to
have caused or contributed to his or her condition; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to his or her
emotional condition.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by the physician when
providing an opinion on causal relationship and, which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of the
matter establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.8
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
incidents at work. However, on July 21, 2015, counsel explained that the focus was limited to
only two factors of her employment to support her claim for an emotional condition. She
specified that the two factors they would focus on included overwork/job functions and the
aftermath of a physical attack at the employing establishment’s York facility. The Board will
limit its review to only those two alleged employment factors and will initially consider whether
they are compensable employment factors under FECA.
As under Cutler,9 appellant attributes her emotional condition, in part, to the stress of
carrying out her workload and overwork. The Board has held that conditions related to stress
4

Supra note 2.

5

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon, 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 126 (1976).
6

See P.H., Docket No. 17-0673 (issued December 19, 2017); Trudy A. Scott, 52 ECAB 309 (2001); Donna Faye
Cardwell, 41 ECAB 730 (1990).
7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

9

Supra note 5.

8

resulting from situations in which a claimant is trying to meet his or her position requirements
are compensable.10 Counsel noted that appellant experienced extreme stress as a result of
overwork, especially during the time-frame from November 2011 to January 2013. She noted
that A.F.’s response to appellant’s requests for assistance was to deny that she was overworked,
which was “irrelevant and prejudicial discourse.” Counsel argued that appellant was required to
work 10 to 12 hours a day, 6 days a week from September 2012 to November 29, 2012. She
explained that appellant had two clerks in her office and one was out for a back injury and the
other was out a majority of the time, leaving her without the necessary personnel to complete her
work duties.
Counsel explained and referenced the e-mails from A.F., in particular the e-mail chain
from November 24, 2013. She indicated that appellant was accused of whining by A.F. and that
he ignored her requests for help. In the e-mail, A.F. noted that he had not received any requests
for assistance from appellant. Appellant was trying to obtain assistance from him, but her claims
were dismissed and she was told to stop whining and stop making excuses.
The Board finds that further details regarding appellant’s duties and workload should
have been further developed by OWCP. This is especially important as the e-mail from A.F.
confirms that a discussion of her workload was taking place and that she was attempting to
obtain assistance. Counsel has also alleged that appellant was short staffed and had to fill in for
these shortcomings, the existence of which were never investigated by OWCP. The Board finds
that OWCP has not made adequate findings regarding her claim that she sustained an emotional
condition as they did not investigate her claims that she was short staffed and forced to overwork
for months at a time, working at times for 10 to 12 hours a day, 6 days a week from
September 2012 to November 29, 2012. As noted above, when working conditions are alleged
as factors in causing a condition or disability, OWCP, as part of its adjudicatory function, must
make findings of fact regarding which working conditions are deemed compensable factors of
employment and are to be considered by a physician when providing an opinion on causal
relationship and which working conditions are not deemed factors of employment and may not
be considered.11 In this case, further findings by OWCP are needed.
The Board further finds that OWCP did not investigate the allegation that appellant was
attacked at the York location and that she remained fearful at that location. This is important as
the record contains two witness statements to support that an attack occurred and that employees
were counseled to use the buddy system. This is also important as there are contrasting
statements in which the employing establishment indicated that they were unaware of attacks, yet
two witnesses recalled an attack and subsequent counseling by the employing establishment.
The Board finds that further investigation is warranted to ascertain the circumstances
surrounding the matter.
OWCP has a responsibility in the development of the factual evidence, especially when
such evidence is of the character normally obtained from the employing establishment or other

10

Richard H. Ruth, 49 ECAB 503 (1998).

11

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

9

government source.12 However, it failed to make an adequate attempt to obtain all the relevant
evidence regarding appellant’s claim. In particular, OWCP should have obtained the work
records during the alleged period that she has claimed overwork, and records with regard to the
amount of support that she was receiving. Likewise, it should also conduct an investigation into
the attacks that occurred at the York station and why appellant was moved from that location.
For these reasons, the case must be remanded to OWCP for further development of the
factual aspect of appellant’s emotional condition claim. It should attempt to obtain any relevant
investigative reports, court decisions, and witness statements. After such development as it
deems necessary, OWCP shall issue a de novo decision which adequately considers all relevant
evidence.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 19, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this decision.
Issued: April 10, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

Willie A. Dean, 40 ECAB 1208, 1212 (1989); Willie James Clark, 39 ECAB 1311, 1318-19 (1988).

10

